        Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 1 of 25




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SALLY BOSQUE,                                JURY TRIAL DEMANDED

                   Plaintiff,                Civ. No. _____________

v.

CAN CORPORATION OF AMERICA,
INC.,

                   Defendant.



                                   COMPLAINT

       Plaintiff, Sally Bosque, by and through her counsel, Mobilio Wood, files the

instant Complaint against Defendant, Can Corporation of America, Inc., averring

in support thereof as follows:

                                    Introduction

       1.    This cause of action arises out of Plaintiff Sally Bosque’s former

employment with, and termination from, Defendant Can Corporation of America,

Inc.

       2.    Plaintiff asserts claims and seeks monetary damages for hostile work

environment sexual harassment, associational discrimination based on race, and

retaliation, in violation of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq.
         Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 2 of 25




                                         Parties

       3.     Plaintiff Sally Bosque (“Plaintiff”) is an adult individual and former

employee of Defendant Can Corporation of America, Inc.

       4.     Defendant Can Corporation of America, Inc. (“Defendant” or the

“Company”) is a business organization that owns and/or operates a can

manufacturing facility located at 326 June Ave., Blandon, Pennsylvania 19510.

       5.     At all times relevant and material herein, Defendant acted by and

through its ostensible and/or actual agents, servants, workmen and/or employees.

                                Jurisdiction and Venue

       6.     This Court has jurisdiction over Plaintiff’s claims in accordance with

28 U.S.C. § 1331 because this civil action arises under a law of the United States

and seeks redress for violations of a federal law.

       7.     This Court may properly maintain personal jurisdiction over

Defendant because Defendant’s contacts with this Commonwealth and this judicial

district are sufficient for the exercise of jurisdiction over Defendant to comply with

traditional notions of fair play and substantial justice.

       8.     Venue is properly laid in this judicial district pursuant to

28 U.S.C. § 1391, as a substantial part of the acts or omissions giving rise to the

claims alleged herein occurred within this judicial district, and Defendant is subject

to personal jurisdiction in this district.


                                             2
        Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 3 of 25




                     Exhaustion of Administrative Remedies

      9.     On July 30, 2020, Plaintiff dual-filed a Charge of Discrimination with

the Equal Employment Opportunity Commission (“EEOC”) and Pennsylvania

Human Relations Commission (“PHRC”) against Defendant, alleging that

Defendant unlawfully discriminated against her on the basis of her sex and race,

and retaliated against her for engaging in protected activity, in violation of Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title

VII”), and the Pennsylvania Human Relations Act, as amended, 43 P.S. § 951 et

seq. (“PHRA”).

      10.    On December 29, 2020, upon Plaintiff’s request, the EEOC issued a

Notice of Right to Sue to Plaintiff.1

                                    Factual Allegations

A.    Plaintiff’s Commencement of Employment with Defendant and Her
      Workplace Reporting Hierarchy

      11.    Plaintiff’s sex is female.

      12.    Plaintiff’s race is Caucasian.




1
 Plaintiff intends to file a motion for leave to amend the instant Complaint to
assert claims for violation of the PHRA against Defendant following the expiration
of 12 months from the date of dual-filing her Charge of Discrimination with the
PHRC.


                                           3
        Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 4 of 25




      13.    Plaintiff was hired by Defendant as a Quality Control Inspector in

July 2019.

      14.    Plaintiff was initially trained on first shift (6:00 A.M. to 6:00 P.M.),

but was transferred to second shift (6:00 P.M. to 6:00 A.M.) at the conclusion of

her training in August 2019.

      15.    As a Quality Control Inspector, Plaintiff reported to Group Leader,

Theresa Pauley (“Pauley”), and Manager, John Haag (“Haag”).

      16.    Defendant’s Human Resources department was headed by Human

Resources Manager, Susan Seighman (“Seighman”).

B.    Plaintiff is Subjected to an Open and Ongoing Sexually Hostile Work
      Environment, and Repeatedly Complains to her Group Leader about
      the Harassment to No Avail

      17.    Soon after Plaintiff’s transfer to second shift, she became the target of

a course of persistent sexual harassment at the hands of her male coworker,

Jacques Pacheco (“Pacheco”).

      18.    Pacheco’s harassing conduct included, but was not limited to, the

following:

             a)      Telling Plaintiff that she was “beautiful”;

             b)      Stating that he “like[d] to watch” Plaintiff;

             c)      Making sexually suggestive facial expressions with his tongue

towards Plaintiff;


                                            4
        Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 5 of 25




             d)    Asking Plaintiff for her phone number;

             e)    Intensely staring at Plaintiff whenever she was in his vicinity;

             f)    Nodding his head up and down in a bouncing manner to mimic

the movement of Plaintiff’s breasts as she walked past him; and

             g)    Staring at Plaintiff’s breasts when she needed to discuss work-

related matters with him.

      19.    Pacheco’s harassment was routine and occurred openly.

      20.    In fact, Pacheco often accosted Plaintiff in the Company cafeteria in

the purview of Plaintiff’s coworkers and supervisors.

      21.    Plaintiff repeatedly advised Pacheco that she had a boyfriend, that she

was not romantically interested in him, and that his conduct was inappropriate, but

Pacheco’s conduct continued unabated.

      22.    Further, Plaintiff complained to her Group Leader, Pauley, about

Pacheco’s conduct on several occasions, but Pauley took no action against

Pacheco.

      23.    Not only did Plaintiff’s supervisor, Pauley, refuse to address

Plaintiff’s harassment complaints, but Pauley herself contributed to a

discriminatory work environment by making derogatory comments in Plaintiff’s

(and other employees’) presence about a male subordinate who Pauley believed

was gay.


                                          5
        Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 6 of 25




      24.    For instance, Pauley repeatedly stated, “He’s so gay,” whenever the

employee left her vicinity, and accused the employee of “checking out” other male

employees.

      25.    Pauley’s openly bigoted remarks (including additional remarks

described immediately below) caused Plaintiff to become reluctant to voice

additional complaints about the sexual harassment that she was enduring.

C.    Plaintiff is Subjected to Racial Harassment Due to Her Relationship
      with Her Hispanic Coworker

      26.    Soon after Plaintiff began working for Defendant, she began dating

one of her coworkers, Santos Velazquez.

      27.    Mr. Velazquez is a Hispanic male.

      28.    Plaintiff’s relationship with Mr. Velazquez was well-known to her

colleagues and supervisors.

      29.    A number of Plaintiff’s colleagues and supervisors regularly voiced

their disdain for Hispanic persons in the workplace, as well as the interracial

relationship between Plaintiff and Mr. Velazquez.

      30.    For instance, Plaintiff’s coworkers asked Plaintiff why she was dating

Mr. Velazquez, and told Plaintiff that she “should be with [her] own kind.”

      31.    In addition, one of Plaintiff’s coworkers stated to Plaintiff, “If you

keep fucking Puerto Ricans your pussy is going to smell like rice and beans.”




                                          6
        Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 7 of 25




      32.    Further, in addition to Group Leader Pauley’s homophobic rhetoric

described above, on numerous occasions she commented on how “stupid”

Defendant’s Hispanic employees were, and stated that “if they can’t speak our

language then they shouldn’t be able to work in our country.”

      33.    At the time of Plaintiff’s employment, Pauley had been employed by

Defendant for more than fifteen (15) years.

      34.    Pauley’s racist remarks were sometimes made in the presence of

Department Manager Michael Wertz (“Wertz”), who had been employed by

Defendant for more than thirty (30) years.

      35.    Wertz at times chimed in with his own bigoted views, stating, among

other things, that Defendant needed to hire “quality people” rather than the

Hispanic employees who “barely speak English” and always “fuck up” the

machines, and that the only reason Defendant hires Hispanic employees are

because they are the only individuals willing to work for the low pay.

      36.    Notably, one of Plaintiff’s supervisors advised her that upon learning

of Plaintiff’s relationship with Mr. Santos, Defendant’s management was looking

“real hard” to find a means of terminating Plaintiff and Mr. Santos.




                                         7
        Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 8 of 25




D.    Defendant Orders Plaintiff to Quarantine After She Displays
      COVID-19 Symptoms in the Workplace

      37.    On April 5, 2020, during a routine employee temperature check

implemented by Defendant at the outset of the COVID-19 pandemic, Defendant’s

representatives observed Plaintiff appearing visibly ill, and suspected her of

displaying symptoms of COVID-19.

      38.    Although Plaintiff did not have a fever, Defendant’s representatives

continued to monitor Plaintiff’s temperature throughout her shift, and eventually

Plaintiff’s Manager, Haag, advised Plaintiff, “You look like shit,” and instructed

her to go home.

      39.    On April 6, 2020, Defendant’s Human Resources Manager,

Seighman, called Plaintiff and left a voicemail on Plaintiff’s phone, directing

Plaintiff not to return to the workplace unless and until she was tested for COVID-

19 and received a “negative” result.

      40.    Plaintiff initially scheduled an appointment with her primary care

doctor, but her primary care doctor was only taking appointments over the phone at

the time, and advised Plaintiff that she needed to find a provider who could see her

in person.




                                          8
        Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 9 of 25




      41.    Over the course of the next several days, and after one unsuccessful

attempt to be tested for COVID-19 at a local hospital, Plaintiff drove to a hospital

approximately 30 minutes from her home where she was tested for COVID-19.

      42.    Plaintiff kept in contact with Defendant’s Human Resources Manager,

Seighman, during her absence, in order to update Seighman on the status of her

COVID-19 test.

      43.    On or around April 21, 2020, Plaintiff received a “negative” COVID-

19 test result from her medical provider via U.S. Mail, and provided Seighman

with a copy of the test result on that same date.

      44.    Plaintiff returned to work on or around April 23, 2020.

E.    Plaintiff Lodges an Additional Complaint About Pacheco’s Harassment
      on June 3, 2020

      45.    On June 3, 2020, Pacheco again began sexually harassing Plaintiff,

most notably staring down at her breasts and grinning while she was attempting to

convey work assignments to him.

      46.    Plaintiff complained to her Manager, Haag, about Pacheco’s conduct.

      47.    Haag casually responded that he would “shoot HR an email,” and that

in the meantime Plaintiff should merely “ignore” Pacheco.

      48.    Plaintiff therefore returned to her shift alongside Pacheco.




                                          9
          Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 10 of 25




         49.   Unsatisfied by Haag’s response, Plaintiff complained to her Group

Leader, Pauley, about Pacheco’s conduct.

         50.   Plaintiff pressured Pauley to act, and reminded Pauley that she had

already complained to her on several occasions.

         51.   Pauley therefore escalated Plaintiff’s complaint to Plaintiff’s

Manager, Haag, for a second time that evening.

         52.   After Pauley spoke with Haag, she advised Plaintiff that Haag

responded that he was “too busy,” “ha[d] too much to do,” and that he “d[i]dn’t

have a translator.”2

         53.   Pauley stated that Plaintiff would need to “wait for HR,” and

reiterated that Plaintiff should simply “ignore” Pacheco for the remainder of her

shift.

         54.   Plaintiff therefore worked the rest of her shift alongside her harasser,

Pacheco.

         55.   Near the end of Plaintiff’s shift, Haag approached Plaintiff and stated

that he had spoken with Human Resources Manager Seighman about Plaintiff’s

complaint.

         56.   Haag told Plaintiff that Seighman had requested that she write a

formal statement to “prove” her allegations.
2
    Pacheco’s primary language is Spanish, although he speaks English as well.


                                           10
        Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 11 of 25




      57.    Haag made air-quotes with his hands and rolled his eyes as he uttered

the word “prove.”

F.    Plaintiff Files a Written Complaint About Pacheco’s Harassment with
      Defendant’s Human Resources Manager on June 5, 2020

      58.    Plaintiff’s next shift was on the evening of June 4, 2020, into the

morning of June 5, 2020.

      59.    When Plaintiff arrived to work on June 4, 2020, no one from

Defendant’s Human Resources department had contacted her about her sexual

harassment complaint one day earlier.

      60.    Plaintiff’s harasser, Pacheco, was also working on the evening of June

4, alongside Plaintiff.

      61.    Defendant’s refusal to separate Pacheco from Plaintiff or otherwise

take any action whatsoever in response to Plaintiff’s harassment complaint caused

Plaintiff significant anxiety.

      62.    In the early morning of June 5, 2020, during Plaintiff’s shift, she

emailed the requested written statement to Human Resources Manager Seighman.

      63.    Plaintiff’s written statement provided:

      Susan,

      John told me this morning that you would like examples of “proof” of
      what I have been dealing with over the last several months. I will give
      you some of the more disrespectful and uncomfortable situations that I
      been working with.


                                         11
 Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 12 of 25




From Day 1 on 2nd shift I was on the coating/Littel rotation so I met
him (Jacques Pacheco) right away. He asked me if I danced the
Machatta which is a very sexual Hispanic dance and then kept asking
to teach me and asked me for my number. I told him I had a boyfriend
and still he pressed the subject. Because I was new to the shift and
already felt awkward and wanted to get to know everyone and not
come off as a problem, I just waited out the week and politely
declined his requests and kept it moving. Already at that point I could
feel him intensely watching me as I worked but just did my job with
little to no contact and hoped the next time in that department would
be better.

As time has gone on over the several months the disrespect has only
gotten worst and became more of a stalking behavior vs a verbal one.
What I mean by that is as I would be doing my checks he would
literally stop whatever it is he is doing to stare at me intensely. I
would catch him positioning himself wherever he felt he had a better
view. More than one time I asked him if he was enjoying watching me
(sarcastically) and he ALWAYS would reply “oh yeah” in the
creepiest way possible. To have him place himself and to sit and stare
at me like that, not even trying to do it subtly was incredibly
disrespectful to me in how I viewed it. Telling him yet still nothing
changed or stopped. Again, I would just try to get through my rotation
in the dept hoping to avoid him if at all possible and even when I
made it very obvious that I was not going to speak to him unless about
the sheets, I could always see and feel him watching me while back
there even at other stations.

On occasions where he was placed back in he [sic] sorting area, he
would always stop as I walked up and would nod his head up and
down in a bouncing manner as I walked up to mimic following my
chest bouncing up and down. On this occasion, I had had it with his
perversions and yelled at him to get the F back to work and stop
watching me. Again, he did as he always had done and just laughed.

The night that I finally hit my ceiling with putting up with his
disrespect and ended up reporting it to John Haag was when I was
speaking to him about the sheets and he kept looking me up and down


                                  12
       Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 13 of 25




      focusing mainly on my chest meanwhile a HUGE smile on his face
      (no mask on) as if he won the lottery. I found it very ignorant of him
      and had to walk away.

      This is a very ignorant man that just doesn’t care about my discomfort
      when doing these things and has gone as far as to do it even when Im
      with [Mr. Velazquez]. Which needless to say isn’t the smartest thing
      to pull.

      So, basically I would feel a lot better if he would not speak to me
      unless about work or do his “watching” every move I make. I hope
      this gives you a basic ideas of what I been dealing with and can help
      me put a end to it finally.

      Thank you,

      Sally Bosque

(A true and correct copy of Plaintiff’s written statement is attached hereto as

Exhibit “A”).

G.    Defendant’s Disciplinary Point Policy and Plaintiff’s Accrued
      Disciplinary Points as of June 5, 2020

      64.    Defendant’s employee handbook provides that “[u]p to five and three-

quarters (5 ¾) points are permissible under th[e] attendance control program within

a rolling twelve (12) month period.”

      65.    Pursuant to the employee handbook, points are assessed as follows:

             a)    Late/Leave early (less than 30 minutes): ¼ point;

             b)    Late/Leave early (more than 31 minutes): ½ point;

             c)    Absent one full shift: 1 point;




                                         13
        Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 14 of 25




             d)     Consecutive absences (personal illness or injury): 1 point; and

             e)     Failure to call or show for work: 1 ½ point/day.

      66.    Defendant’s employee handbook further provides that an employee

who reaches 6 points will be terminated, and that points which are more than

twelve months old are dropped from an employee’s record.

      67.    As of the start of Plaintiff’s shift on June 4, 2020, she had accrued a

total of 4.5 disciplinary points.

      68.    Plaintiff’s most recent disciplinary points had been assessed on

February 26, 2020, and Plaintiff’s last absence had been during her COVID-19-

related employer-mandated quarantine in mid-April 2020.

H.    Defendant Singles Out Plaintiff for Surveillance and Terminates Her
      Within Hours of Receiving Her Written Harassment Complaint, Based
      on Plaintiff’s Alleged Violation of a Policy that Was Not Uniformly
      Enforced

      69.    In the late afternoon on June 5, 2020, Human Resources Manager

Seighman emailed Plaintiff and instructed Plaintiff not to report to work until she

contacted Seighman.

      70.    When Plaintiff called Seighman, Seighman advised Plaintiff that

Defendant was terminating Plaintiff’s employment because she had allegedly taken

“too long of a break” during her shift earlier that day, as well as for unspecified

“attendance” issues.




                                          14
         Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 15 of 25




        71.   Seighman also spoke with Plaintiff’s boyfriend, Mr. Velazquez, and

stated that Defendant was terminating Mr. Velazquez’s employment for the same

reasons.3

        72.   Plaintiff had never previously been counseled or disciplined with

respect to the length of her breaks, and had not missed a day of work since

returning from her employer-mandated COVID-19-related quarantine in April

2020.

        73.   Defendant’s employee handbook provides that employees who work

more than 10 hours in a shift are allowed three 10-minute breaks and one 30-

minute lunch per shift.

        74.   Defendant’s employee handbook does not assign a disciplinary point

value to instances of an employee exceeding his or her allotted break length.

        75.   Notably, with the exception of employees who choose to leave

Defendant’s premises during their 30-minute lunch (not applicable in the instant

matter), Defendant does not require that employees punch a time clock for their

breaks, or utilize any other formal means of monitoring employee break lengths.

        76.   Instead, according to Defendant’s Position Statement filed with the

EEOC, following receipt of Plaintiff’s sexual harassment complaint on June 3,

3
 Mr. Velazquez filed a Charge of Discrimination with the EEOC, which is
currently pending.


                                         15
       Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 16 of 25




2020, Plaintiff’s Manager, Haag, visually “monitored” Plaintiff for the duration of

her shift on June 5, 2020 – beginning with Plaintiff’s first of four breaks, one hour

into her shift – and purportedly determined that Plaintiff had exceeded her allotted

break time on each occurrence.

      77.    Upon information and belief, Haag had never tracked Plaintiff’s

coworkers throughout their shifts in order to determine the length of their breaks.

      78.    Indeed, Plaintiff previously observed numerous coworkers and

supervisors exceed their allotted break times on a regular basis, but none of those

employees were terminated.

      79.    In fact, more than one of Plaintiff’s coworkers had been caught

sleeping in their cars after failing to return from their breaks for an extended period

of time – and one coworker in particular had been discovered sleeping in his car on

multiple occasions – but those employees were not terminated for their conduct.

      80.    Further, at least two of Plaintiff’s coworkers had exceeded their

maximum allotted 6 disciplinary points, but were not terminated.

      81.    Nevertheless, based on Haag’s post-complaint surveillance of Plaintiff

and his alleged observations regarding the length of Plaintiff’s breaks, Defendant

terminated Plaintiff’s employment within 24 hours of Plaintiff filing a written

complaint regarding sexual harassment in the workplace.




                                          16
        Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 17 of 25




      82.    Plaintiff’s harasser, Pacheco, was not terminated for sexually

harassing Plaintiff.

                                       COUNT I

    VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964:
      HOSTILE WORK ENVIRONMENT SEXUAL HARASSMENT

      83.    Plaintiff hereby incorporates the preceding paragraphs by reference as

though fully set forth at length herein.

      84.    Plaintiff was an “employee” as defined by 42 U.S.C. § 2000e(f).

      85.    Defendant was Plaintiff’s “employer” within the meaning of 42

U.S.C. § 2000e(b), and employed more than 500 persons.

      86.    Title VII provides that it is “an unlawful employment practice for an

employer . . . to discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such

individual’s . . . sex . . . .” 42 U.S.C. § 2000e-2(a)(1).

      87.    Throughout the course of Plaintiff’s employment, she was subjected

to unwelcomed harassment by Pacheco due to her sex.

      88.    Pacheco’s harassment of Plaintiff was severe and pervasive.

      89.    Pacheco’s harassment detrimentally affected Plaintiff, and would have

detrimentally affected a similarly situated reasonable person.




                                           17
         Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 18 of 25




        90.   Pacheco’s harassment occurred openly and in the presence of

Plaintiff’s coworkers and supervisors.

        91.    Plaintiff complained about Pacheco’s harassment on several

occasions to her Group Leader, Pauley, and eventually complained to her Manager,

Haag, as well as Defendant’s Human Resources Manager, Seighman.

        92.   Defendant either was aware, or should have been aware, of Pacheco’s

harassment, but failed to take appropriate corrective action against him.

        93.   By allowing its managers and supervisors to openly voice

discriminatory insults and hate speech in the workplace, Defendant fostered an

atmosphere where a reasonable employee would be reluctant to complain about

unlawful discrimination.

        94.   Defendant failed to provide a reasonable avenue for Plaintiff to

complain of Pacheco’s harassment.

        95.   Through its conduct, Defendant violated Title VII.

        96.   Defendant acted with reckless indifference to Plaintiff’s rights under

federal law, warranting an award of punitive damages.

        97.   As a result of Defendant’s conduct, Plaintiff has suffered, and

continues to suffer, emotional distress, humiliation, embarrassment, anguish,

personal hardship, career and social disruption, and psychological and emotional

harm.


                                          18
        Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 19 of 25




                                     COUNT II

   VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964:
                       RETALIATION

      98.    Plaintiff hereby incorporates the preceding paragraphs by reference as

though fully set forth at length herein.

      99.    Plaintiff was an “employee” as defined by 42 U.S.C. § 2000e(f).

      100. Defendant was Plaintiff’s “employer” within the meaning of 42

U.S.C. §2000e(b), and employed more than 500 persons.

      101. Title VII provides that it is an “unlawful employment practice for an

employer to discriminate against any of his employees . . . because he has opposed

any practice made an unlawful employment practice by this subchapter . . . .” 42

U.S.C. § 2000e-3(a).

      102. On June 3, 2020, Plaintiff filed a good-faith complaint of workplace

sexual harassment with her Group Leader, Pauley, and her Manager, Haag.

      103. On the morning of June 5, 2020, Plaintiff filed a written good-faith

complaint of workplace sexual harassment with Defendant’s Human Resources

Manager, Seighman.

      104. In the late afternoon of June 5, 2020, Defendant terminated Plaintiff’s

employment, alleging that Plaintiff had taken “too long of a break” during her shift

earlier that day, and further citing unspecified “attendance” issues.




                                           19
       Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 20 of 25




      105. Plaintiff had not been absent from work since her employer-mandated

COVID-19 quarantine in mid-April 2020.

      106. Plaintiff’s coworkers and supervisors repeatedly exceeded the length

of their allotted breaks, but were not terminated.

      107. At least two of Plaintiff’s coworkers had exceeded their maximum

allotted 6 disciplinary points, but were not terminated.

      108. Defendant does not monitor employee break lengths via a punch clock

or any other formal means.

      109. In response to Plaintiff’s sexual harassment complaint, Haag singled

out Plaintiff and surveilled her for the specific purpose of establishing a pretextual

reason to terminate her.

      110. Prior to the start of Plaintiff’s last full day of employment with

Defendant, she had only accrued 4.5 disciplinary points.

      111. Defendant’s employee handbook provides that an employee will be

terminated upon accruing 6 disciplinary points.

      112. Defendant’s employee handbook does not assign a disciplinary point

value to instances of employees exceeding their allotted break lengths.

      113. Based on Haag’s surveillance of Plaintiff, Defendant terminated

Plaintiff due to her alleged violation of a policy that Defendant did not enforce

uniformly.


                                          20
        Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 21 of 25




      114. Further, even if Plaintiff did exceed the length of her allotted breaks

on June 5, 2020, her conduct was justified in light of the anxiety caused to her by

Defendant’s refusal to separate Plaintiff from her harasser, or to take any action

whatsoever in response to her harassment complaint one day earlier.

      115. Plaintiff’s harasser, Pacheco, was not terminated for sexually

harassing Plaintiff.

      116. Through its conduct, Defendant violated Title VII.

      117. Defendant acted with reckless indifference to Plaintiff’s rights under

federal law, warranting an award of punitive damages.

      118. As a result of Defendant’s conduct, Plaintiff has suffered, and

continues to suffer, emotional distress, humiliation, embarrassment, anguish,

personal hardship, career and social disruption, psychological and emotional harm,

and lost wages.

                                     COUNT III

    VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964:
        ASSOCIATIONAL DISCRIMINATION BASED ON RACE

      119. Plaintiff hereby incorporates the preceding paragraphs by reference as

though fully set forth at length herein.

      120. Plaintiff was an “employee” as defined by 42 U.S.C. § 2000e(f).




                                           21
       Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 22 of 25




      121. Defendant was Plaintiff’s “employer” within the meaning of 42

U.S.C. §2000e(b), and employed more than 500 persons.

      122. Title VII provides that it is “an unlawful employment practice for an

employer . . . to discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such

individual’s race . . . .” 42 U.S.C. § 2000e-2(a)(1).

      123. Plaintiff’s race is Caucasian.

      124. Plaintiff was qualified for the position of Quality Control Inspector.

      125. Plaintiff was involved in an interracial dating relationship with her

Hispanic coworker, Mr. Santos.

      126. Plaintiff’s coworkers and managers openly expressed anti-Hispanic

sentiment, and specifically voiced opposition to Plaintiff’s interracial relationship

with Mr. Santos.

      127. Plaintiff’s supervisor cautioned Plaintiff that Defendant’s

management was attempting to manufacture a reason to terminate Plaintiff and Mr.

Santos due to their relationship.

      128. On June 5, 2020, Defendant abruptly terminated Plaintiff’s

employment, alleging that Plaintiff had taken “too long of a break” during her shift

earlier that day, and further citing unspecified “attendance” issues.




                                          22
       Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 23 of 25




      129. Plaintiff had not been absent from work since her employer-mandated

COVID-19 quarantine in mid-April 2020.

      130. Plaintiff’s coworkers and supervisors repeatedly exceeded the length

of their allotted breaks, but were not terminated.

      131. At least two of Plaintiff’s coworkers had exceeded their maximum

allotted 6 disciplinary points, but were not terminated.

      132. Defendant does not monitor employee break lengths via a punch clock

or any other formal means.

      133. Instead, Haag singled out Plaintiff and surveilled her for the specific

purpose of establishing a pretextual reason to terminate her.

      134. Prior to the start of Plaintiff’s last full day of employment with

Defendant, she had only accrued 4.5 disciplinary points.

      135. Defendant’s employee handbook provides that an employee will be

terminated upon accruing 6 disciplinary points.

      136. Defendant’s employee handbook does not assign a disciplinary point

value to instances of employees exceeding their allotted break lengths.

      137. Based on Haag’s surveillance of Plaintiff, Defendant terminated

Plaintiff due to her alleged violation of a policy that Defendant did not enforce

uniformly.




                                          23
       Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 24 of 25




      138. Further, even if Plaintiff did exceed the length of her allotted breaks

on June 5, 2020, her conduct was justified in light of the anxiety caused to her by

Defendant’s refusal to separate Plaintiff from her harasser, or to take any action

whatsoever in response to her harassment complaint one day earlier.

      139. Through its conduct, Defendant violated Title VII.

      140. Defendant acted with reckless indifference to Plaintiff’s rights under

federal law, warranting an award of punitive damages.

      141. As a result of Defendant’s conduct, Plaintiff has suffered, and

continues to suffer, emotional distress, humiliation, embarrassment, anguish,

personal hardship, career and social disruption, psychological and emotional harm,

and lost wages.

                                 Prayer for Relief

      WHEREFORE, Plaintiff pray that a judgment be entered in her favor and

against Defendant in the following respects:

      a)     An order awarding compensatory damages and punitive damages on

Count I;

      b)     An order awarding back pay, front pay, compensatory damages, and

punitive damages on Counts II and III;

      c)     An order awarding attorneys’ fees and expenses on Counts I, II, and

III pursuant to 42 U.S.C. § 2000e-5(k);


                                          24
      Case 5:21-cv-00544-JMG Document 1 Filed 02/05/21 Page 25 of 25




     d)    An order awarding pre-judgment and post-judgment interest; and

     e)    All other relief as the Court deems just and equitable.

                                   Jury Demand

     Plaintiff demands a jury trial on all issues so triable.

                                       Respectfully submitted,

Date: 2/5/2021                  BY: s/ Peter C. Wood, Jr.
                                    Peter C. Wood, Jr., Esq. (I.D. No. 310145)
                                    MOBILIO WOOD
                                    900 Rutter Ave., Box 24
                                    Forty Fort, PA 18704
                                    Phone: (570) 234-0442
                                    Fax: (570) 266-5402
                                    peter@mobiliowood.com

                                       Matthew Mobilio, Esq. (I.D. No. 209439)
                                       MOBILIO WOOD
                                       609 W. Hamilton St., Suite 301
                                       Allentown, PA 18101
                                       Phone: (610) 882-4000
                                       Fax: (866) 793-7665
                                       matt@mobiliowood.com

                                       Counsel for Plaintiff Sally Bosque




                                         25
